Case 2:18-bk-55647   Doc 30   Filed 11/28/18 Entered 11/28/18 16:48:49   Desc Main
                              Document     Page 1 of 4
Case 2:18-bk-55647   Doc 30   Filed 11/28/18 Entered 11/28/18 16:48:49   Desc Main
                              Document     Page 2 of 4
Case 2:18-bk-55647   Doc 30   Filed 11/28/18 Entered 11/28/18 16:48:49   Desc Main
                              Document     Page 3 of 4
Case 2:18-bk-55647        Doc 30    Filed 11/28/18 Entered 11/28/18 16:48:49        Desc Main
                                    Document     Page 4 of 4


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                         Case No. 18-55647

 Kelly Theresa Felder
                                                Chapter 13
 Devon Lamont Felder, Sr.

 Debtor(s).                                     Judge Charles M. Caldwell

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Post Petition Fee Notice was served electronically on
November 28, 2018 through the Court’s ECF System on all ECF participants registered in this
case at the e-mail address registered with the Court

And by ordinary U.S. Mail on November 28, 2018 addressed to:

          Kelly Theresa Felder, Debtor
          165 Fox Glen Drive East
          Pickerington, OH 43147

          Devon Lamont Felder, Sr., Debtor
          165 Fox Glen Drive East
          Pickerington, OH 43147


                                                Respectfully Submitted,

                                                /s/ D. Anthony Sottile
                                                D. Anthony Sottile (0075101)
                                                Sottile & Barile, Attorneys at Law
                                                P.O. Box 476
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
